Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12 and 23 all lack proper antecedent basis for “the power allocated” in each of the claims.  Each of the claims recites “a channel requested power” and “a total requested power”.  It is not clear which power “the power allocated” is referencing.  It appears that the power being allocated is a new parameter and should provide the proper antecedent basis such as “an allocated power”.
Claim 12 is additionally unclear in that it recites in the preamble “A method of delivering energy to at least two electrosurgical devices”, but includes no positive steps of delivering energy.  Rather, the steps recited in the body of the claim only calculate and or determine certain power parameters with no active step of delivering power/energy to an electrosurgical device.
Claim 13 is unclear with the recitation of “the step of a generator providing the power allocated”.  It is not clear if this is a new generator since the preamble of claim 12 recites “an electrosurgical generator”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) defining a channel requested power, calculating a total requested power and determining an allocated power. This judicial exception is not integrated into a practical application because there is no step of using the determined parameter with an element of the system (e.g. to deliver the allocated power to an electrosurgical device).  Rather, the claims merely calculate an allocated power. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no relationship between the determined parameter and a device of the system to enable a structural/functional relationship for the system.
Allowable Subject Matter
Claims 1-11 and 23-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	It is noted that claims 12-22 would also be allowable if amended to overcome the 35 U.S.C. 112(b) and the 35 U.S.C. 101 rejections.
	The prior art fails to disclose the specific control system (or method) for determining an allocated power for at least two channels of an electrosurgical generator using the relationship recited in the claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGregor et al (10,980,599) disclose the closest electrosurgical system that calculates a power allocation for each of a number of probes connected to an electrosurgical generator.  However, McGregor et al merely teach dividing the maximum output by the number of probes to allocate that amount of power to each of the channels/probes.  There is no specific determination of an allocated power based on the amount requested by each channel multiplied by the maximum output power and divided by the total requested power.  Daly et al (6,346,1045), Nasab et al (6,936,047), Godara et al (2010/0324548) and Cosman Jr, et al (2017/0049513).  Dastjerdi et al (2020/0197070) has the same inventorship as the instant application and discloses similar subject matter, but is not prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/April 26, 2022